         Case 1:17-cr-00548-PAC Document 433 Filed 10/14/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    October 14, 2020


By ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

         On September 17, 2020, the defendant filed a letter in further support of his motion to
compel discovery. As defense counsel acknowledged at the August 17, 2020 conference, in light
of the defendant’s pending motion, time is automatically excluded under the Speedy Trial Act.
(Tr. at 24); see also 18 U.S.C. § 3161(h)(1)(D).1 Out of an abundance of caution, the Government
respectfully requests that the Court set a conference date or control date approximately 30 days
from now and exclude time through that date, pursuant to 18 U.S.C. § 3161(h)(7)(A), in light of
the defendant’s pending discovery and post-trial motions and the need to prepare for the retrial.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                                by: ____/s/______________________________
                                                    Matthew Laroche / Sidhardha Kamaraju /
                                                    David W. Denton, Jr.
                                                    Assistant United States Attorneys
                                                    (212) 637-2420 / 6523 / 2744

cc: Defense Counsel (by ECF)




1
 On September 8, 2020, the Court’s Second Amending Standing Order, Dkt. No. 20 Misc. 196
(CM), regarding exclusions under the Speedy Trial Act expired.
